Title: From George Washington to Frederick Jay, 16 August 1776
From: Washington, George
To: Jay, Frederick



Sir
Head Quarters New York Augt 16th 1776

In Consequence of my Orders, the undermentioned persons have been apprehended and are now under a Guard at New Rochelle or its Neighbourhood. As the sending a Guard thro’ to Govr Trumbull with them would be attended with much Inconvenience to the public and cannot be agreeable to the Gentlemen Upon their giving you their Word & Honor to proceed to Lebanon to Govr Trumbull I am satisfyed to permit

them to go without any other Escort than that of the Officer who will deliver you this. I must beg the favor of you to take the Management of this Business and as soon as it is put upon a proper Footing dismiss the Guard now there. I am with due Respect Sir Yr most obt Servt.
